OPINION
By THE COURT.
Submitted on motion of the defendant-appellee seeking an order dismissing the appeal for the reason that the order appealed from is not a final order. The record discloses that the order appealed from is one sustaining a demurrer to the petition. No order of dismissal has been entered. Therefore, there is no final order, as the ruling on the demurrer does not terminate the action. See Collins v. Cab Co., 157 Oh St 311. Motion sustained.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.